DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 


Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. US 2009/0321331 A1 (hereafter Hassan) and further in view of  Riedler et al. EP 0 348 342 A1 published 28 Apr. 1989 as translated by EPO (hereafter Riedler).

Regarding claim 1, Hassan teaches a bubble generating device (¶11) for a vortex pump (200, Fig 2), comprising: an impeller (224) and a stirring wheel (229) provided coaxially with the impeller, wherein a stirring chamber (space between impeller 224 and wheel 229 in Fig 2) is formed between the impeller and the stirring wheel, a water inlet hole (hole in wheel 229 shown in Fig 2 surrounding shaft 250) is provided in the middle of the stirring wheel, the water inlet hole is communicated with the water inlet (205) of the vortex pump and is communicated with the stirring chamber, a stirring convex portion (portions of teeth of wheel or impeller) in the stirring chamber is selectively provided on the impeller or the stirring wheel, correspondingly, a stirring concave portion (portions between teeth of wheel or impeller) in the stirring chamber is selectively provided on the impeller or the stirring wheel, and the stirring convex portion 
Hassan does not teach the stirring concave portion and the stirring convex portion in the stirring chamber rotate with each other to cut seawater entering the stirring chamber.
Riedler teaches a gas-liquid vortex pump (¶5, Fig 2) comprising an impeller (21) and a stirring wheel (22) where the stirring concave portion (portions between teeth of wheel or impeller) and the stirring convex portion (portions of teeth of wheel or impeller) in the stirring chamber rotate with each other to cut seawater entering the stirring chamber (¶17) in order to improve multiphase mixing (¶5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller and stirring wheel of Hassan (224/229 in Fig 2) by incorporating the counter rotating stirring wheel and impeller of Riedler (¶17) such that they rotate with each other in order to improve multiphase mixing (¶5).

Regarding claim 2, Hassan in view of Riedler teaches all the limitations of claim 1. Hassan further teaches wherein the stirring convex portion (portions of teeth of 

Regarding claim 3, Hassan in view of Riedler teaches all the limitations of claim 1. Hassan further teaches wherein the stirring convex portion (portions of teeth of wheel) is provided on the stirring wheel, and correspondingly, the stirring concave portion (portions between teeth of impeller) is provided on the impeller.

Regarding claim 4, Hassan in view of Riedler teaches all the limitations of claim 1. Hassan further teaches wherein the stirring convex portion is a plurality of protruding posts uniformly arranged around the axis of the impeller, the axes of the plurality of protruding posts are all arranged on a virtual circle, and the center of the virtual circle coincides with the axis of the impeller (¶44, Fig 2).

Regarding claim 6, Hassan in view of Riedler teaches all the limitations of claim 1. Hassan further teaches wherein the stirring concave portion is a gap formed between a plurality of first protruding rods and a plurality of second protruding rods uniformly arranged around the axis of the impeller (¶44, rods of the teeth, as shown in Fig 2), the axes of the plurality of first protruding rods are all arranged on a virtual circle, the axes of the plurality of second protruding rods are arranged on another virtual circle, the centers of the two virtual circles coincide with the axis of the impeller, and the stirring convex portion is inserted into the gap between the first protruding rods and the second protruding rods (as shown in Fig 2).

Regarding claim 8, Hassan in view of Riedler teaches all the limitations of claim 1. Hassan further teaches wherein the impeller is provided with two stirring concave portions, correspondingly, the stirring wheel is provided with two stirring convex portions, and the two stirring convex portions are in one-to-one correspondence with and are inserted into the two stirring concave portions (as shown in Fig 2; ¶44).

Regarding claim 9, Hassan in view of Riedler teaches all the limitations of claim 1. Hassan further teaches wherein the impeller is provided with two stirring convex portions, correspondingly, the stirring wheel is provided with two stirring concave portions, and the two stirring convex portions are in one-to-one correspondence with and are inserted into the two stirring concave portions (as shown in Fig 2; ¶44).

Regarding claim 10, Hassan in view of Riedler teaches all the limitations of claim 1. Hassan further teaches wherein an end surface of the stirring wheel is provided with a mounting sleeve away from the stirring chamber, and the mounting sleeve is closely connected with a mounting hole provided by the vortex pump (as shown below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Mounting hole)][AltContent: textbox (Mounting sleeve)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan in view of Riedler as applied to claim 4 above, and further in view of Bosch et al. US 6241472 (hereafter Bosch).

Regarding claim 5, Hassan in view of Riedler teaches all the limitations of claim 4. 
Hassan does not teach wherein the protruding post is a tapered post.
Bosch teaches a rotor and stator wherein the protruding post (216) is a tapered post in order to allow the clearance to be adjusted (col 3 lines 39-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the posts of Hassan (teeth of ¶44) .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hassan in view of Riedler as applied to claim 1 above, and further in view of Bosch et al. US 6241472 (hereafter Bosch).

Regarding claim 7, Hassan in view of Riedler teaches all the limitations of claim 1. 
Hassan does not teach wherein the protruding post is a tapered post.
Bosch teaches a rotor and stator wherein the protruding post (216) is a tapered post in order to allow the clearance to be adjusted (col 3 lines 39-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the posts of Hassan (teeth of ¶44) by incorporating the taper of Bosch (216) in order to allow the clearance to be adjusted (col 3 lines 39-67).


Response to Arguments
The following is a response to Applicant’s arguments filed 3 Dec. 2020:


Examiner agrees and the rejection is withdrawn. 

Applicant argues that the rejection of claim 1 in view of Yu is overcome by amendment.
Examiner agrees and the rejection is withdrawn. However, upon further consideration a new rejection is presented in view of Hassan in view of Riedler.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776